Case: 2:20-cv-00025-WOB-CJS Doc #: 57-1 Filed: 07/20/21 Page: 1 of 1 - Page ID#: 469




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                     NORTHERN DIVISION
                                       AT COVINGTON
                               *** ELECTRONICALLY FILED ***


  NICHOLAS SANDMANN, by and                    :
  through his parents and natural              :      CASE NO. 2:20-CV-00025-WOB-CJS
  guardians, TED SANDMANN and                  :
  JULIE SANDMANN,                              :      Judge William O. Bertelsman
                                               :
         Plaintiff,                            :      Magistrate Judge Candace J. Smith
                                               :
  v.                                           :
                                               :      ORDER GRANTING
  ABC NEWS, INC., ABC NEWS                     :      JOINT MOTION TO EXTEND PHASE I
  INTERACTIVE, INC., and                       :      DISCOVERY DEADLINES
  THE WALT DISNEY COMPANY,                     :
                                               :
         Defendants.                           :

         The Court, having considered the parties’ Joint Motion to Extend Phase I Discovery

  Deadlines, it is hereby ORDERED that Phase I discovery shall be completed by November 15,

  2021, Motions for Summary Judgment shall be filed on or before December 20, 2021, with any

  opposition thereto to be filed by February 11, 2022, and any Reply to be filed in accordance with

  the Joint Local Rules.

         IT IS SO ORDERED.
